                                                                                                      e.
                                                                                                       awv sOFFICEuk olsmm(um
                                                                                                             ATRoo iKkvA ''
                                                                                                                      FIUED
AO243(Rev.09/1:
                      MOKONUr ER28U.S.C.â2255TOVACAW ,SETASIDE,ORCOQQECT MA2 16 2222
                                           ssxvsw c-ssv w pswsox rx s-soslkx c cusvoov                  au       .ouo             ,
                                                                                                       BY:
United siatesm strictcourt> wES'I-FIRx DissctoF m CTNTA (Am 'RlsoxBDRG bM
                                   '            ..                                                                     9 K        t
NlmelunslerMlfcl.yt)!fwcreconvicted):      :                                                gx jxjoygua gowg                      (
                                   KHA
                                     -
                                       QY JAMAL ANCRUX                                       5:02-CR-300,20                       l
                                       .                                                                                          J
PlaceofConfmement:                                                           PlisonerNo.:                                         3
           .      .
                      -
                          FcC FO REN)G COIDEADO           .
                                                                                           4174.61083                             l
                                                                                                                                  )
UNI'PBD STAG SOF AC RICX                    '                              Movant(încludenalneM rwAf
                                                                                                   càconpfcfe: '                  'l
                                                           V.   RHAQY JAMAT.ANCRDM                                                1
                                                                                                                                  l
                                                                   -
                                                                                                             .
                                                                                                                                  (
                                                                                                                                  :
                                                              M OTION

       (a)NameandJocationofcourtwhichenteredthejudgmentofconvictionyouarechallenging:
    r.s. ozszazcz couaz Foa vsv uss..   vxu nzsrnTcr ovvzRcyxyA, uAxaysössuac nzvlszox

          u-s.ozsvnzc.r coraz Fok TpRuzszvxu DzsvnzcT éF vzRcvNv, (gAaalsosBrac Dlvzsloxlè
                                                                                         )                                    .

        0)criminaldocketorcasenumber(ifyoulpow): 5:o2-œ -3oo2O                                                                    t
                                                                                                                                  i
    2. t4DateofthejudgmentofoonviYon(ifyoulmow): '.T111y 22y2004
                           .                                           .
                                                                                                  -
                                                                                                                  '
                                                                                                                                  (
        (b)Dateofsentenchs Decv het 9, 2004          .
                                                                                                                                  4
                                                                                                                                  t
        Lengi ofsenonx: tOrian
                             'nnllyl Iife Imprisonment; Reduegd to 240 Montbs (May 14, 201l9)
        Nattreofclime(allonuntsl:



         Conspiracy to distribute and possess with iùtent to distribute 50 grams or more
          of CocA ne Base
                                                                                             ''
                               .



         (a)W M wasyourplea? (checkonel
               (1)No1guilty (SX                          (2)Ouilfy r-
                                                                    S            .(3)Nolocontendere(nocontest)U-.
                                                                                                                7l
    6. (b)lfyouenteredagulltypleatoonecotmtorindictmentandanotguiltypleatoanothercotmtorindidment
         whatdidyoupleadgailtytoandwlhatdidyoupleadnotgtu'ltyto?




          :/A                                             .
    6. Ifyouwenttotrial,whatl
                            dndofGaI(lidyouhave? (Checkone)                            ltuy X-aI        Judgeonly -=-

         Didyoute.
                 s419 atapretrialhenrimg,trial,orpost-trialhenring?              Yes X1                 No :)
1I




     AO243(Rev.09/17)
        8. Didyouappealfrbm ie
                             /j
                              .udgmentefconvicion?                 x-1
                                                               ves .               xoL--
         9. Ifyoudidappeatanswertllefollowi
                                          ng:
             (a)Nameofcou/: P.S. CQDRT OF APPEALS FOR THE FODRIH CIRCUIT
             (b)Docketorcasenumber(ifyou% owl:                                                             .
             (c)lteslit:                                       .                                       '
                 (d) Dateofresult(ifyouflmowl:                         -     --
                 (e)Citafontothecase(if.you% owl:                                      .       -
                 (5 Oroundsraised:




                                       '
                                                           .
                                                                                           .                   '
                 (g)DidyoufleapefdohforcertioradintheUnited.statesSupremeCoY           Yes L..j
                                                                                             .j    No..K.
                                                                                                        .
                                                                                                        !
                     If%Y es,''ans-wertlp following:
                     (1)Doèketorcasehtzmber(ifyouH owl:            -       -.-.-
                     (2)Result:                       .                                            .

                     (3)Dateofrôsult(ifyolllm0W):                                                          :
                     (4)Citationtothecase(ifyoul(nowl:
                     (5)(3r0:1* raised:




        10. OtllerlhnntbedirectapjealglistM above,haveyoupreviouslyfledanyothermotions,petidons,orapplications,
             '
            ooncernlnglhlnjudm ezitofconvictloninanycom't?       .
                  Yesrkl xoO
        11.. IfyouranswertoQhuesdpzr10was:Y e.
                                             s,''#vethefollowinginformaion:
             .   (a)(1)Namenfcoul't: .
                                     U.S. District Court for the Westprn Di@trict of Virginia
                    (2)Dooketoroase#umber(ifyouH ow): 5:02-% -'30020               .
                    (3)DateofSling(ifyoul(nowl:



                                                                                                       Page3of 13
                                                                                                       '
A0243(Rev.09/17)
           (4) Natureoftheprocepzh'ng: Motion for Sentence Coa ection (Rrst Step M t of 2018)
                                                                                 --


           (5) Groundsraised:




            % nt Section 404 of erhn First Step M t of 2018 mnde the Fnir Sentencing Act of
            2010 Retroactive to cerfrn3
                                      'n 8rl1R offenses, requiring a reduced sentence.
           (64 Didyoureceiveéhenringwhereevidencewasgivenonyoarmouonspetition,orapplication?
                   YesV-.
                        1
                        !                                 .

           (-
            0 Result: T. 1Fe ImN isonment reduced to 240 Montlaq.
           f8) Dateofresult(if#ou% owl: Ma.  v 14, 2019.                          '
        (b)lfyouflledany secondmoionapetitionoorapplicafonsgivethesameinformaion:
           (1).Nmneofcoul: g.s. District court for the Western District of Virginia
           (2) Docketofcasenumber(ifyoulœow): 5:02-œ -30020
           (3) DateofSl'1
                        'ng(1f#ouW owl: xova ber 1Jy, 2019.                         .
            (4) Nntllreoftheproceeding: u tter/Motion to adjust May 144 2019 Sentence. '
            (5) Cvouna rised;
                                Thnt an Fastlrn District of Virginia sentdnce of 13 months
                             (Case# 1:03-CR-00376) sbould =m concllrrent with the May 1#, 2019
                             sentence of 24O monthq.




            (0 DidyoureceWeq.hearingwhereevidencewas#venonyotr motiow petitiol orapplication?
                   visI'-I      xogx--l
            (7) Result; Da ied.           .


            (8) Dateofreslllt(Tyoul(nowl: January 23, 2020.              .
                                                                                 .


        (o)Didyouappealtoafeéerfappellal COM havingjussdicfonovertheaxontakenonyotrmotioq petition,'
        orapplicafon?
           (1) Firstpeuuon:         zes-. ' xor-7l
                                                x
           (1) seoondpeuuon:        vesr-
                                        -.l
                                          . xor-&:
                                                 -
        (d)lfyoudidnotappeal9om theactiononanymotionapetitionmorapplicationaexplainbrieflywhyyoudidnot:
         Reserved for 28 U.S.C. s
                                52255 Motion (Ineffective Assish-nce of Counsel)
A0243(Rev.09/17)

     12. Forthismotipn,st:.
                          2 everytground.onwhichyouclaim thatyouarebeingheldirtviolaionoftheConstitution,
          laws,ortreatiesöftheUnited States. AtMnh additionalpagesifyou bavemorethan fourgronnds
                                                                                               '. Sttethefacts
          mpporling each ground- M y legalargumenfsmustbesubm itted in asepm te memorand= .       '
'

    GROIPBAOSE: Ineffective Assistance of Counsel during and after Fitst Step Act pro-
    cqedings.tbat regulted tn prqqudice.                     -
                                                                                                                      )
          (a) Suppolhafadqcnonptcaueorciz law.JUM Mat lespeckic1* iatsuppox yourclakn):                               1
                                 -
       énMay14z2019,ChnefUnitedStatesDistrictJudge,Ihe 'HonorableMicbaelF.Urban-)
                                         'S tife Séntence to 240 montbs pursunnt to l
    ski, reduced tbls Movanti.'RHARY JAMAT,ANCRUM                                                                     j
                    . e Fi
    Section 404 of th     rst Step Act of 2018 (SEE DKT# 1489).Assistant Federal-public De-1 )
    fender, Lisa M. torish represented *hn's movant in seekina First Step Act relief. Before 1
                        .                     *'                           -'
                                                                           '-                -                        i
    filing the Sentence Corrqction Motion uéder the.First Step Act on bphmlf 6f the
                                                                                  '
                                                                                    movant/f
                                                                                           t
    Attorney lorish bad access to th-'movant's originàl Presentence Report (''PsR'')wheke at)
                                                                                            '
    Paragraph No 44 (of the original Western Distfict PSR) referred to a previous Fasterh t
                   .                                                                        t
                                                                                                                  .




    District of Virginia sentence of 13 months that movant received that was cogsidered Hre)
    lated to thq Qestern District of Virginia offenses''No crnminal history points were
                                                                                     .                                ;
    assigned for the EDVA conviction due to Application Note 3 to 4A1.2 of the 2003 (CQ5T'b)'
                                                   *
                                                         -
                                                        .- '                     @                                .   è
                                     ..                    .- .       -.             .....                            j
          (b)Dired AppealofGroimdOne:                                                                  '
             (1) Ifyouappeqlz 901ntllejudgmentofconvictiol didyéuraisethisissue?
                       YesX               NoF.X
                                          ,   S-'
             (2) Ifyouddnotmiketlzisissuehryourdirectappeal?exple why:          Reserved for Ineffective
             Assistance of Counsel Claim pursuant to 28 P.S.G. j2255 (GROUND 0NE)

          (c) Post-convicuonProç-pHingg:
              (1) Didyouraisethisissueinanypost-convictionmofon,pee on,orapplication?
                       Yei z.!            No X 1                  -
             (2) IfyousnqwertoQuesdon(c)(1)isI'Yesa''state:
             Typeofm otion orpetitiom                     .
             Nameandlocation oft:ecourtwherethemotion orpetitionwasiled:


             Docketorcasene bef(ifyouknowl:                                              .

             DZY OfY 0CollXlSVCYSiODJ                                                    '
             Result(atachacopy offhecotrt'sopinionororder,ifakailablel:


             (3) Didyoureceivealhesdngonyow mofonxpeftionyorapplication?
                   Yes 1 No K                      ..




                                                                                                     Page5of 13
    12.a.(SufportingFactsContinued)
'

    Dnited Sbates Sentencing a lndeli
                                .    nes Manual govorniug ''re
                                                             'lated n-qes.'' Therefore , given
    the access and knowledge that Attorney Iorish possessed in 'regards to Paragraph No. 48
                                                               .
                                                                                                                                                                                      ;
                                                                                                                                                                                     'j
    of the ozlginal western District of virginia '
                                                 ('':DvA'') PsR, before she filed the First
                                                       .                                                                  ' .                               .                .
                                                                                                                                                                                     ?
                                                                                                                                                                                     1

    Step Act motion on bphnlf of the movant, she knew, or should have known that the EDV:                                                                                            l
                                                                                                                                                                                     ?
          -
    waà a related case for purposes of including in the First Step Act Hotiony a reqgest                                                                                             )
                                                                                                                                                                                     '
                                                                                                                                    -                                                )
    that the ZDVA sentence is èreate: as related, where if the couri grànti the mövant any f                          .
    Fi                                                                                      j                                                                                        .

      rst Step Act reduction, thnt the new sdntence is ran concurrent with the EDVA l3vmopths                                               .
                                                            s -            .
                                                                                            j                 .


    sentence pursuant to U.S.S.G. j5G1.3(b)(1) and U...S.G. s1B1.3(B).Attorney torish had t
    .,access to :Mn movant,s origi
                                ..nal PSR in the WDVA where at Paragraph No. 23 it states j-
                                                                                           taa,
                                                                                              t,j
                                                                                                )                                                       '
                                                                               .                r.                .             .                           .


    ''evldenceindicatesthedèfendant'sinvolvementin theinstantoffensebegan sometimein)
    2001 and ended'in 2003, dpnmn
    .
                                'ng the defendnnt's 2003 dnelg possession condudt in the EDVA i
                                                   .                                          ,                                                     '
                                           .                                                  (-
    a related case.'' Ahnt is twice the opport:msty.that Att8rnqy torish knew, .or should havp'
                                                                                                                                    -
    known ,prior to sèekLng First Ste/ Act relie! on bphnlf oè th7.                           j
                                                                    s movant that àny such re-)      -

    lief shall include j5G1.3(b) and s
                   .
                           .                                            .
                                                                                            t
                                     S1B1.3(B) of the U.S..Sentencing QTndelines Mnnual. Ihe:
    mcvant's original mnndatöry life sentence precluded the above applications and is why it'                             .
                                   .                                      *                 (
    was nlver requestêd at the movant's Dedpxher 9, 2004 sentencing.Ihe Weskern bistrict PSk'
    %learly deemed th- Fmntern Distrlct of Virginia drllg Pbssession'conW ction and sentence às
                       '                           '                                   '                                                                                 .           t
    partof a single,comon schee,orplan.J.
                                        n wl27ch i.s consistmtV th'the'fact tlnat the j
    SDVA and WDVA otfenses wete not separated by intervening nrrests. gased on the '
                                       .
                                                                                   above fact)s,
    A                                   -
                                                                                           t                          -

     ttorney Iorish's legal performnnce Fas deficient'and cl-nrly fell belöw an objective i
                                   .                                                       ' *                                                                                       '
                                                                               .

    standard of reasonqbleneqs by failing to raiàe (5G1.3(b)(1) and û1:1.3(B) in hef First )
                                                                           .


    Step Act Motion as part.of the relief, if any, towards imposition
               .
                                                                    ' of a reduced sentence, ;                                                                       -
    t                                                                                        )                                          .

     o =1n conaurrent ïith thç 13 montbs EDVA sentence; and for aiso failing to raise th7s .)
                                                                                        .                                                                           .            .
                                                                                                                                                                                         .

    issue at lp'>AE withm'n 14 days âfter the court imposed the.reduced sentence on May 14, 20119.
               '
                                                                                                                                                                    .
                                                                       .                             -
                                                                                                                                                                                     E
                                                                                                                                                                                     k
    It is aléo arguable that Attorney tori.
                                          sh wps ineffective for not relying on the fact tbaEë                                                                      -
                                                                                             à                                                  .
    the O.S. Probation Office bad omitted the EDVA l3-month sentence or conviction from the .1
                  .                                                                             l
    Addendum to the MDVA PSI in connection with her First Step Act motion filed on 'bpynlf.of ! .
      .    -                                  -      =                                          l
    th3s movantj as clerical eçror, for which V lle 36 of the FedaraI k lles of'Crn'mn'nal Pro- '-
                                               .                                                )
    cedure was applicable'aloùg with.fnited Statesv.Vanderhorst, 927 F.3d 824 (4th Cir.2019)
    and appealed.the order denying her request under Rule 36 for the court to grant movant's (
                                                                                   '
                                                 'nouvrent to the EDVl sentence. Attorhey 1
    letter/motioù for his reduced sentenoe to =m oo                                       )      .



    torish requested time sqrved as relief in tbe Firdt Step Action motibn, and thlrefote, ')
    she should have been aware of any previous or 'futlr'
                                                        e sentence'tbat the movant kight of i            -
                                                           -                                                                                                    .
    had or khnt would bave affected thnt requested relief.                                  j                 UndçruU.S.S.G. j1B1.3(B)r states j
          11                                                       *       -                     *           '
    ehnt , . offenses that d. o not qualify as part of a çomkon.
    qualify as 'part of the same coursb of conduct if they are sufficiently connected or relaéed
                                                                                                              soypmeorplanmaynonetheless t
                               .




                                                                                       a
                                                                                                             )
                                                                                                             (
                                                                                                             j
                                                                                                             '
12. a. (Supporting Facts Continued)                                                                          l
                                                                                                             i
to each other as to wsrrant tbe conclusion that they are part of a single episode        t
                                                                                 , spreej;
or ongoing series of offensesa''
                                                                                         l
        U.S.S.G. jbG1.3(b)(1) and (2) of the Enited States Sentencing Cuidelines in effect in)
                                .



2004 andonHay14,2019,atates;'Veresubsection(a)doesnotapply,andatermof )
imprisonment resulted from another offense (hnre EDVAI that is relevant conduct (here 1 i
Part of a single, com on '
                         schqme or planl to the inptant offense (See Also Para. 48 of l
    .                                                                                   I
RDVA PSR) of conviction under the provisions of subsections (a)(1)j (a)(2),or (a)(3) of)
D.s.s.G. 5151.3 (relevant conduot), àhe sentence for the.instanï offense SHALL be imposed
                                                                                     .   .                   J
as follows:                                                                                                  j
            (1) thà cor t SHATJ.adjust the
                        .               . sentence for any period of O prisonment already sew edl
                                        '
                                                                                                #
on the tmdischarged t-rfn,of io risonmez!t if the court detem n'n'es ehnt such period of im-'
                                                                                            )
13risonment will not be cteclited to th/ federal sentence by the Btlfeau o.f.Pn sons and t
        .                                                                                                    l
            (2) the sentence fqr the instant oéfense RHATJ.'
                                                           be imposed to mm concurrently to the
                   '


remainder of the undischmrged term of'imprisonment.ff                                        '
'

    %
    q5c1.3(d) (Policy Statement) states that ''in any other case involviug an undfschnrged y
                                                                                           f
term of imprisonmentj the seùtence for the instant offense may be imposed concurrently, t
partially concurren*ly, or consecutively to the prior undischmrged term of imprisonment )
                                                                                        .
to acheive a reasonable puniàbment for the instant offense.'' '                         )
                                    -                                                   ?                    .

        Even in Attorney Iorish's December 16j 2019 response Memorandum, she clp>rly and re- I
                                                                             '                           '
                                                                     .
                                                                                                 .           )
peatedly refers to the movantKs sentence reduction date as being on May 14, 2014 tsee
    '
                                                                                                             t
                                                      -                                                      t
                                                                                                             j
    DKT# 1499 at 1). Attorney Lorish cited Vanderbbrst which did not support an arjument             '
                                                                                                             t
    for the oourt to = m the movant s 24O months sentence conclr en/ y to the l3-nonth sentepce
                                            v                            -
                                                                                            t    .

    in EDVA                                                                                 )
            , Vanderhorst partaines to a Clerinm: Error under Rule 36 that would support an 9
    argumeàt for the court to correct an error in tbe sentence. As admn'tted. Attornev Lorisi'
                            .
                                                                             -   '           œ
                                                                                             '           t
never mentioned the EDVA l3-month sentence in the First Step Aat motion.                                 't
                                                                                                         1
                                                                                                         i
                                                                                                         i
                                                                                                         )
                                                                                                         1
                                                                                                         )
                                                                                                         .

                                                                                                         t




                                                  b
              AN EW UEXTIARY JIEARING JS NECESSARY AND W OULD BX
              USW UL TO TRIS COURT
       Title 28,United States Code,Section 2255 providesthst a prisoner ill custody under

senteace of a courtestébllqhed by Act of Conr ess clal
                                                     'rnlng ihe right to be releaspd or for
reducfon ofsentenoemsy move the courtwhich imposed the sentence to vacate,set aside or

correctthesentence.Thissection * 0providesasfollows:

              Sunlessthemûtion andtkeftlesandrecordscfthecaseconclusivelyshow that
              111:prisoheris eneledto no relies the courtshalloause nodce iereofto be
              serveduponieUnitedStatesattomey,P'mZtagrompthenr'
                                                              l
                                                              ngthereon,determine
              tkeissuesandmnt'
                             efndhgsoffactaud conclunonsoflaw withresm ctthereto.''

28U.S.C.j2255'


46 United Statqs v.
                  Grist,1998U.S.App.I,RYIS 20199;1998Colo.J.C-AA 4384(10* Cir.
199:) (evidentiary hem''ng reqtlired lm1ess Secdon 2255 modonz Ses, and 1'rlnl record
conclusively show petitioner entitled to no zelie; courtcnnnotchoose between no davits);
                          .

Unitedstatenv.Blaylockà20F.3d1458.1465(9tlzCP.1994)(evidentiaryhe/ringrequiredunless  .

Sectibn2255motionofls,andlrialrecordç'conclusivelyslbw''pptitionerenéledtonorelief);
VirginIslandsv.Weatheinvc 20.
                            R3d572,573(3rGCk.1994)(petklonerOtltledto evldentiary
henving on h e/ective asbl
                         -e mce ofcollnKelclnA
                                             'm where fapts viewed in lighth os:tfavorabl: to
Petitionerwouldent'
                  ltlehim torelief);Stoiav.United&clar,22F.3à 766,768 (7* Cir.1994)
(same);aakv.Uhfre#l
                  thflfcl,59F.3d296,306-07(2ndèir.1995)(s= e);ShOVv.Unitedstateh           .
24F.3d1040,1043@ Cir.1994)(same);Nicholçv.UilitedSfcfe?.75F.3d 1137,1145-46(7m
Clr.1996)(petitionarlntltledtoevldentlaryhenrlngonclslm ofineFectlveassistanceofcolmqel
whenrecor;hcönclusivqonkssue);Unitedstatesv.M therm oon,231F.3d92392000U.S'.App.
LRYIS27778(4*Cir 11-6-00)(petkbnerentitledtoevidentmU  ' henrlng' when'modonpzesented
colorableclaim andtmclearwheiercoutersmdavitdisputed defendant'sallegations);Guy v.
Cockrell,343 F.3d 34* 2003 U.S.App.LRYI: 16632 (5fi
                                                  1Cir.2003)(disputed issuesöf
materialhctrequireevidentio hearinglilkémck v.Folh 869F.2d281,287(6*C:.1989).(1
there are factualissues in dispute in a secton 2255 peO on and the record is insuo cient to
enable tlle dl
             'Ktmlot court4o resolve G e Lssue of wheG er a clsl
                                                               'm of ineG otlve assistance of
colmqelks meritodaus,the rh'erl
                              -nt coO musthold an evidendary hearing);Buenoano v.
Singfetn ,963.F.2d1433;1992 UbS.App.LBXI& 12462(11thCir.199      .2)CM evidentiary
àem ng ...is...necesso T Buenoaao'spetzon alleges factsthat T true,establish arightto
relief'')lcr
           *fl
             'ngAgc 1(
                     .Duggm 835F.2d1337,1338(11*C1.1987)and Tejadav.Dugger,941
F.2d 1551: 15% (11thCit.19911 Ellîqonv.Unitedztateh 324F.2d710;.1963U.S.'App.LEM S
         .
3595 (10u'CP.'1963)5U'nitedSrcfeav.Gonzal=,98Fed.Appx-82592004 U.S.App.LEM S
10946 (10thcir*2004: Unitedâ'fcfe,gv.Rashads331F.3d908;356 U.S.App.D.C.32392003
                      .

U.S.App.LRX'W 11489(DC Cir.2003)(samè);Dziwgotv.Luthen 897F.2d122291990'       U.S.
App. LEM S3873(1x Cir.199.  0)(samel.                                '.          .
.
    AO243(Rev.09/15
               (4) Didyouappeilâom thedenialofyourmofon,petifon,orapplioae n?
                                 '                 ;
                      Yes            No X      ..


               (5) Ifyotlranm ertoQuestion (c)(4)isRYes,''didyouraisetheissue.
                                                                             intheappeal?
                      Yes   .
                                i
                                .,   No   --       .




               (63 IfyourRnqwertoQuesdon(c)(4)is*Yes,''s>te:
               Nâmearld location ofthe'courtwheretheappealwasfled:
                                                                         .-                               '

               Dock,etorcasenll
                              mbey(ifycu% 0w):
               Dateofthecourt'sdecision;                             .
               Result(uttachacopyofthecoM 'sopinionororder,ifavailable):


               (7) Ifyouranswerio'
                                 Quel on(c)(4)orQuesion(c)(5)isTtNo,''explainwhy.youdidno
                                                                                        'ïappealorraisethis
               issue: lhe Distxict court's January 23, 2020 Ruling that tatter/M6tion to
                       modify sentence was correct in ehnt it was time-barred under Rule
                        à5(a) of the.Federal Rules of Crn'mn-nal Pkocedure. Iherejore, nö
                       'grounds or basis öf an appeal of tbat judgment.

    GROUADDTï/0) counsel uas ineffectiTe for not appealing the January 23, 2120 order
    as erroneous under Rule 36 of the Federal Rules of Crn-mn'nal Procedure. '
         (a) Suppoe gfac? (Donotargueorcitelaw.Juststatethespecl cfactqthatsapportyourclaim.l:
       Clearly Attorney M rish suwnn'tted to the district oourt in her Reqpopse Me orandum
dated DecM ber 16, 2019, thnt the reason she was tmaware of the movantIs previyus 13-
mon
W  thq sentence fom' no
  obation Office dad
                     EDVA i.
                           n reqqe# 1jn03-
                       t'memyion it.n.
                                          *-00376risbecause tlneWestern'Distnct 7,S. k
                                         the Addendm prp ared ip connection with movant'sl
F
SirstStepActMotion,.''anditwasnotmentionedatLlnasqorigmalsentencingin 2004.''l
 ee DlCN 1499 .at 2. D etefore, if the E.S. Probation Office dld indeed attribute to# and
is responsible for including lnh- EDVA l3-luonthq sentence in tlae Addendum and did not, tlakn
clearly t1n7's would be a Z le 36 Clerical Prror of the ldnd recognized in Attorney Iorisii l
                                                                                            's
supporting case:Thnn
                   'tedsltatesv.Vanderhorst, 927 F.3d 824,827 (4th Cir.2019), and int
lMnted Statesv.Powc y
$                                          F.Appa.x          Qir. 2008)(lmpublished).'
                                                                                     Ihe clericc errjf
 Y the U.S.D obatiyn Office in om'tting khe &VA l3-month sentence resulted in the cotlrr t
reducing the mövant s sehtence W thout m mning the EDVA concllrrently or ever consideringj
it. n /refore, Cotmsel shotlld bavù appealed the coklrtIs Januarg 23, 2020 order, but becàùse                      .
cotmsel did not, the z'
                      entence/qudgment of M v 14. 2019 stood unnlanllenaed.                                    .
                                                                                                               1
           @) DirectAppealofGroundTw0:                                                                         .
                                                                                                               g
              (1) Ifyouappealed9om thejudgmentofconvictiono éidyouraisethisissue?                              I
                                                                                                               ;
                      YesX I         NoXx      -                                                               j


                                                                                                  Page6of 13
AO243(Fev.09/17)

           (2) Ifyoudidnotraiqethisiss'ueinyotlrdirectappeal,explainwhy:

            lhe failure.to do so is assigned as ineffective assistance of counsel.
       (c)Post-convictionPrnceedings:
          (1) Didyouraisethisissueinanypost-convicdonsmodon,petitlonaorapplicatlon?
                    Yes   - --
                                 ,
                                     No X ;
           (2) lfyouanqwertoQuesion(c)(1)istqres.''state:.
           Typeofmotion orpctitbn:                                    .
           Name and locafon ofthe courtwherethem ofon orpeutionwasfled:


           Dqcketorcasenumber(ifyoulmow):
           Dateofthecourt'sdedsion:
           Remllttnfochacopyofthecourt'sopinion ororder,ifavailable):


           (3) Didyoureceiveahéaringonyourmofon,petitionyorapplico on?
                    Yes          !   No        '
           (4) Didyouappeal*om thedenialofyourmotiow pqtition,orapplication?
                  Yes I No x!             ..


           (5) IfyouranswertoQuestion(c)(4)isççYes,''didy0uraisetheissueintheappeal?
                    ves -        :   NoF--l
           (@ IfyouranswertoQuesion(c)(4)is'Yesz''state!
           Namea11(1location ofthecourtwheretheappealwzssled:

           Docketorcasenllmber(ifyouH ow):
           Date ofthecourt'sdecision:                              .       .                 .


           Result(attachacopyofthecourt'sopinionororderiifavailable):                    '


           (0 IfyouranswertoQuestion(c)(4)orQueo on(c)(5)'
                                                         isGW o,''explsl
                                                                       'n whyyoudidnotappealorraisethls
           issue:




                      lbts issue is assigned ineffective assistance of counsel.


                                                                                                 Page7of 13
AO 242(Rev.'
           09/17)
GROO        'PHQEE:              N/A                         r

        (a)Support
                 ingfncfl(Donotargueorcitelam Justsfatethespecifcfnrtfxtlaatsupportyourclai1n.):




             (1) Ifyouappealediom thbjudgmentofconvicdop didyouraisethisissue?
                        Yes.. :        No: 1- -.


             (2) Ifyoudidnotraisethisissueinyotrdirectappeal,explainwhy:


         (c) Post-conv.
                      ictionProceedings:
             (1) Dldyourctisethisissuein anypost-convictionmodon,peddonoorapplkation?
              '         ..
                             '                 !                       .          .
                    .
                        Ya       .     No      ,
             (2) IfyousnqWertoQue/ on(0)41)isçqres,''state:
             Typecfmotion orp'etition:
             Name ard localion ofthecourtwherethem otion orpetition wasfled:

             Dooketorcasenumber(ifyou% owl:              .         .
             Dateoft:ecou 'sdeoisiom                .


             Result(attacha,copyqfthecourtysophzionororder,ifavailable):                                   *


             (3) Didyoureoeivea'
                               henringonyolrmotionvpetifow o%rapplicaion?                '
                                 .
                        Yes            No      ..


             (4) Didyouappeal9om thedenialofyourmofon,petitiop orapplicafon?
                        Yes      q     N o' '
             (5) IfyouracswertoQuestion(c)(4)isç'Yes,''didyourdisetheissueintheappeal?
                        yes l          No .;

                                                                                                   Page8nf 13
     A0243(Rev,0911T

                (0 IfyouranswertoQuestion(c)(4)isçtYes,''state:
                Nam eand location ofthecoM wheretheaooealwasEled:
                                                                                     . .
                                            . - -.-..   ' '.                           .


                Docketorcasen'lmber(ifyoulœow):
                Dat:oftlw cou 'sdedision:
                Resùlt(attachacopyofthecourt'sopinionororder.ifavailable):                   '


                (7j IfyouranswertoQubsdon(c)(4)orQue-qtlon(0)45)istNo,''explm'nwhyyoudidnotappealorraisethis
                issue:




     GROUND #0UR:              x/A              .                    . .
h.          .

            (a) Suppore gfacts(Donotargueorcitelaw.Juststatrthespecifcfactsthatsupportyourclaim.):




                                                                                                                î


            (b)DirectAppealofGround Four:                                                        '              !
                (1) Ifyouappealed9om thejudgmentofconvidion,didyouraisethisissue?                               t
                       Yes ? No                                                                                 k
                (2) Ifyoudidnotmlnetbisissueinyourdirectappeal,explal why:                                      :
                                                                                                                1.
            '                                                                                                  'l
                                                                                                                 t
                 '
                                                                                                                j
                                                                                                                '



            (c) Post-cnnvictitm Proéeedings:                                                         .
                                                                                                                .
                                                                                                                l
                                                                                                                J
                               .

                (1) Didyouraisethisissuein.anypost-bonvictionmotionopetifon,orapplication?                      '
                                                                                                                j
                         Yes       t   No   '                                                                   l
                                   t                                                                            ë

                (2
                 ,) IfyounnAwertoQuesfon(c)(1)is:$
                                                 Yds,''state:
A0243(Rev.0W17)
           Typeofm otion orpetition:
           Nameand locatlon ofthe com'twherethemotion orpetition wmsfled:


          Docketorcasen'lrnber(ifyou% owl:                                                       '
          Dateofthecourt'sdecision:
          Result(attachacopy ofthecourrsopinionororder,ifavailable):


          (3) Didycureceiveahearingonyourmooonapeftion,orapplicaqon?
                   Yes    i
                          .       No     1
                                         :
          (4) Didyouappeal9om thede/alofyotzrmoion,petiion,orapplicafon?
                   '
                   YCS - .=i      xo -.-...
          (5) IffouranqwertoQuesion(c)(4)isEYes,''didyouraisetheissueintheappeal?
                   Yes    .
                          '   .
                                  No     i
                                        ',


          (6) Ifyoty I
                     m nwertoQuesoon(0)(4)isRYes,''state:
          Nam eand loçadon ofthecourtwheretheappealwasSled:


          Docketorcasen'lmbet(ifyouknowl: '
          Dateoftbecourt'sdecision:
          Result(attachacopy ofthecoul'sopinionQrorder,ifavailable);


          (7) IfyouranswertoQueoon(c)(4)orQue-qtion(c)(5)is'Woz''explainwhyyou'didnotappealorraisetllis
          issue:




       Isthereany groundin thiqmofoé thatyouhavep.p.lpreviotlslypresented in somefederalcotrt? lfso,which
       groundorgrogndsVvenotbeenpresentet andstateyouzreasonsfornotpresene gthem: N/A




                                                                                                     Page10of 13
AO243(Rep.09/17)
 14. Doyouhaveanymoqorla.
                        peotion,orajpealrfow pendinz(Eledandnotdecidedyet)inanycourtforthe
       you arechilenging?       Y e's         No X                  '
       IfçtYess''sv tethen= e and locàdon oftheco< thedoolcetorcasenlanber,thetypeofproceeding,arld the
       issuesraised.




 15. Givethenam eandaddress,iflmownjofeach attom ey whorepresented you inthefollowingstagesofthe
       judgmentyouarechallenging:                                            .       '      '
       (a) Attlleprelimiàav heaiing:
          X/A          .                                  .                          ..
       (b)Atthearraignmentahdplex                                        '
               N/A
       (c) Atthetrial:
                  :/A
       (d) AtSentenoing:                                                '        ï
                       x/A                                                                           .
       (e) Onappeal:                                  '
                       s/h
       (9 h anyposçconvicignproceedhg: tisa M. Iorish, Aésist4nt Federal Public Defender,
      401 E.Market St, Ste 106,Charlottesville,VA 22902 Te1 (434) 220-33807
       (g)Onappeal9om anyrulingagairsstyouinapost-convictionproceeding;              -

            slx
 16. W ereyousentencedonmorèt11= onecourtofanindictlent oronmoreth= oneindice enqinthesamecourt
       andatthesametime?            YesV-1       No.
                                                   l-
                                                    Za'
       Doyouhaveanyfuturesentencetoservealeryoucompletethesentencefortliejudm enttiatyouare
       chl'llenging?     Yes u' No l
       (a) Ifso,giveaameandlocafonofcourtthatimposedtheothersentenceyouwillserveinthefuture:
        K.S. District COURT FoR THE Fastern District of Virginia
        case# 1::3-CR-00376
                   .   .
                                                       .      '

       (b)Oivethedatetheothersentencewasimposed:        Mazch 26. 2004               '
       (c) oivethelengthoftheothersenlence:     13 Moner
                                                       hq.                                       .
       (d)HAV;ypusled,prdoy0uplantoflle,anymofon,petxonyorapplicationthatchallengesthejudgmentor
       sentencete b,es
                     eNedi!lthefuture?        YeSUXSi             NoU-
                                                                    -J
AO243(Rev.09/17)

 12. 'PIM ELINESSOFM OTION:Ifyourjudpnentofconvidionbecamesnalover0neyearago,youmustexplain
       whytheone-yearstétuteo?limitaiorlsascontinedin28U.S.C.j2255doesnotbaryourmotion.* s(x




    *TheM titerrorism andBffeciiveDeathPenaltyActof1996CW EDPA'')ascontainedin28U.S.C..j2255,
    paragraph6,providesinjartthat:       .             '
       A on>yearpericdofltmitl onshallapplytoamotionunderthissection.'1ielimittion periodshallrun
                                                                           .

       9om thelatestof-                                                '
           (1) thedateonwhichi
                             thejudm entofconvicionbecameflla1;
           (2) thedateonwhichl
                             theimpetlimenttomnklngamofonceatedbygovr mentalactionillvioladonof
           theConqtitlTtion orlawsoftheUnited Sttesisremoved,ifthem ovantwaspreventod âom mnldng such a
           moionby such governr  'nentalaction;
           (3) thedateonwhichtherightassertedwasinitiallyrecognizedbytheSuprémeCourtifthatrighthas
           beennewly recognized.by theSupremeCotrtandmaderetroactively applicableto caseson collateral
           review;or                                   .
           (4) thedateon'wlzichthe'
                                  factssupporiingtheclnim orclninnqpresentedcouldhave'beendiscovered,
           through theexerciseofduediligence.


                                                                                                   Page'
                                                                                                       12of 13
AO243(Riv.09/17)




Therefore.movantasksthattheCourtpmntthefollowinzrelief: Adjust the 240 montlnq sentencq Where
it is Goncllrremt with the 13 months sentence in the EDVA, pursuant to U.S.S.Ck 1501.3
                                                         '



(b)'(1) and E.S-S.G.s
                    S1B1.3(B)
orapyotherrelieftowhichmovantmaybeentitled.




                                                               N/A
                                                             SignatureofAtlorney (ifanyl           '


Ideclare(orcertify,vetl
                      '
                      fy,orstate)tmderpenaltyofpë urythattheforegoingistrueandconectandthatthisMotion
under28U.S.C.j2255wasplacedintheprisonmailingsystemon                    / -k3 /-2(.
                                                                                   %                        .
                                                                           (month,date,year)


Executed(signed)on            '        & 2D                  tdatel


                                                                  >             -   . .'
                                                              ignature    ovant


Iftheperson signing isnotm ovaqq staterelationsllip to movantand explain why movantlsnotsignlngthismofon.




                                                                                                   Page13of 13
                   r'
          u=




                7 DlB ëë 5




KharyAncrum 41746-083
FClFlorence
PO Box 6000
Florence,CO 81226


      W estern D istrictofVir
      Attn:C lerk ofthe Co
      210 Franklin Road
      R oom 308
      R oanoke,VA 24011
  l       j (
            4
            1                           . -J                                                -
                                                                                                -7
                                                                                                 W*'
                                                  '

                                                                           j,1,(jçjyEMID
                                           -
                                                                           éq
                                                                           kzaoss
                                                                                ic
                                                                                 al
                                                                                  rv,co
                                                                                  c
                                    ,,z:zvâ.                               Auou..
snnn a uaa u.sn,.
                1                        ,c2a              ,.,,              $s s s
                                                                            n,,o,p,
                                                                                  ;,,,,.,




inia - Roanoke D ivision
 rt




   j.
    :           . .'
                    .
                   ..
                        jjjjjjljjl.
                                  ,'
                                  'jjjj)y,,j.
                                            j,jj,j,j.
                                                    jjjjjjj,.
                                                            jjjf,j,,,jjjj'
                                                                         yjjjjj,
                                                                               jj.
   1
   '
   . ..
